PD-1645&1646-15
                               PD-1645&1646-15                                  COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
December 18, 2015                                                             Transmitted 12/18/2015 1:15:43 PM
                                                                               Accepted 12/19/2015 10:28:51 AM
                                     NO. ______________                                          ABEL ACOSTA
                                                                                                         CLERK

                      IN THE COURT OF CRIMINAL APPEALS
                            OF THE STATE OF TEXAS

   ISREAL MONTOYA ALCARAZ                                        Trial Court Numbers
   Appellant                                                     1394947 & 1394948
                                                                 174th District Court
                                                                 Harris County, Texas
   V.
                                                                 Court of Appeals Nos.
                                                                 01-14-00675-CR
   THE STATE OF TEXAS                                            01-14-00676-CR


                     MOTION TO EXTEND TIME TO FILE
                    PETITION FOR DISCRETIONARY REVIEW

   TO THE HONORABLE JUDGES OF SAID COURT:

         ISREAL ALCARAZ Appellant, respectfully requests that the Court grant his

   motion to extend time to file his petition for discretionary review. In support of said

   motion, Appellant would show unto the Court the following:

                                               I.

         Appellant’s conviction was affirmed on December 3, 2015 by a panel of the First

   Court of Appeals in Cause No. 01-14-00675-CR & 01-14-00676-CR. Appellant’s

   Petition for Discretionary Review is due January 2, 2016. This is Appellant's first

   request for an extension to file the petitions for discretionary review.

                                               I.

         Counsel will not be able to timely file the Petition for Discretionary Review as

   she has been working on the following cases in the last thirty days:
1. Investigation and filing of a Motion for New Trial in State of Texas v. Joshua
   Barnett, Cause Number 1451490 in the 230th District Court of Harris
   County. Counsel was continuing to investigate and prepare for the hearing.
   Counsel was in court numerous times for a portion of the day for the
   hearing. The hearing was ultimately denied on December 2, 2015.

2. Investigation into a possible Motion for New Trial in State of Texas v. Daniel
   Sanders, Cause Number 1438488 in the 184th District Court of Harris
   County. The hearing is set for January 7, 2015. Counsel is meeting with and
   obtaining affidavits from numerous witnesses and reviewing medical
   records not presented at trial.

3. Counsel filed a brief in Troy Evans v. State of Texas, Cause No. 01-15-00593-
   CR on December 17, 2015. If the brief was not filed by December 22, 2015
   the Court of Appeals stated it would issue an abatement order.

4. The Appellate Division of the Harris County Public Defender’s Office has
   been short staffed requiring each attorney to be assigned more cases than
   normal. Two individuals have been hired within the last two weeks and two
   of counsel’s cases assigned to these individuals. However, counsel is still
   lead counsel and has been supervising these individuals as they prepare the
   briefs in those cases.

5. Counsel also has the following briefs or petitions for discretionary review
   due in the next thirty days:

    a. A petition for discretionary review in Issac Smith v. State of Texas, 14-14-
       00139-CR. A request for a 30 day extension was filed today.

    b. A brief in Elijah Reed v. State of Texas, 01-15-00481-CR which was due
       on December 21, 2015 after two prior 30 day extensions have been
       granted.

    c. A brief in Jamon Walker v. State of Texas, 14-15-00685-CR which was due
       on December 23, 2015 after two prior 30 day extensions have been
       granted.

    d. A brief in Christopher Cavazos v. State of Texas, 01-15-00781-CR & 01-15-
       00782-CR which was due on December 14, 2015 after one prior 30 day
       extension has been granted. An extension will be filed today.
                                              III.

       An extension of time is necessary so that the petition can be timely filed. This

motion is not made for the purpose of delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Petition for Discretionary Review in the above cause and extend the time for filing the

petition for at least thirty (30) days.

                                          Respectfully submitted,

                                          Alexander Bunin
                                          Chief Public Defender

                                          /s/ Angela Cameron
                                          Angela Cameron
                                          State Bar No. 00788672
                                          Harris County Public Defender’s Office
                                          1201 Franklin 13th Floor
                                          Houston, Texas 77002
                                          Tel: 713-368-0016
                                          angela.cameron@pdo.hctx.net

                             CERTIFICATE OF SERVICE

I certify that on the 18th day of December 2015 a copy of the foregoing instrument has
been electronically served upon the State of Texas.

                                          /s/ Angela Cameron
                                          Angela Cameron